UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Rockdale Resources Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 773061 106 (CUSIP Number) January 27, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b)o Rule 13d-1(c)x Rule 13d-1(d)o (Continued on following pages) (Page 1of 5 Pages) CUSIP No.773061 106 Schedule 13G Page2of5 Pages 1 NAME OF REPORTING PERSONS David N. Baker 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAINSHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.8% 12 TYPE OF REPORTING PERSON IN CUSIP No.773061 106 Schedule 13G Page3of 5 Pages Item 1(a).Name of Issuer: Rockdale Resources Corporation Item 1(b).Address of Issuer’s Principal Executive Offices: 5114 Balcones Woods Drive, Suite 307-511, Austin, Texas78759 Item 2(a).Name of Person Filing: David N. Baker Item 2(b).Address of Principal Business Office or, if None, Residence: 1020 108th Avenue, NE Suite 1004, Bellevue, Washington98004 Item 2(c).Citizenship: David N. Baker is a citizen of the United States of America. Item 2(d).Title of Class of Securities: Common Stock, par value $0.001 per share. Item 2(e).CUSIP Number: 773061 106. Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4.Ownership: (a)David N. Baker beneficially owns 1,319,405 shares of common stock. (b)All shares of common stock beneficially owned by David N. Baker represent 8.8% of the outstanding shares of common stock of the Issuer. (c)David N. Baker has sole power to vote or to direct the vote of 1,319,405 shares of common stock, sole power to dispose or to direct the disposition of 1,319,405 shares of common stock, shared power to vote or to direct the vote of no shares of common stock and shared power to dispose or to direct the disposition of no shares of common stock. Item 5.Ownership of Five Percent or Less of a Class. Not applicable. Item 6.Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. CUSIP No.773061 106 Schedule 13G Page4of5 Pages Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.773061 106 Schedule 13G Page5of 5 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 6, 2014 /s/David N. Baker David N. Baker, in his individual capacity
